Citation Nr: 0815377	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1944 to March 
1946.

With regard to the issue of entitlement to service connection 
for bilateral hearing loss, this matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2006, a statement of the 
case was issued in March 2006, and a substantive appeal was 
received in April 2006.

With regard to the issue of entitlement to service connection 
for tinnitus, this matter comes before the Board on appeal 
from a September 2006 RO rating decision.  A notice of 
disagreement was received in October 2006, a statement of the 
case was issued in October 2006, and a substantive appeal was 
received in November 2006.

The Board notes that the January 2006 notice of disagreement 
also addressed other issues involving service connection for 
cold injuries, but the other issues were resolved with full 
grants of the benefits sought in a March 2006 RO decision.


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability is not shown to 
have manifested during the veteran's active duty or for many 
years thereafter, nor is chronic bilateral hearing loss 
disability shown to be otherwise related to such service.

2.  Chronic tinnitus is not shown to have manifested during 
the veteran's active duty service or for many years 
thereafter, nor is chronic tinnitus shown to be otherwise 
related to such service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In letters sent in February 2005 
(regarding hearing loss) and June 2006 (regarding tinnitus), 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the February 2005 letter was sent to the 
appellant prior to the December 2005 RO rating decision 
regarding bilateral hearing loss, and the June 2006 letter 
was sent to the appellant prior to the September 2006 RO 
rating decision concerning tinnitus.  Furthermore, both 
letters were sent to the appellant prior to the most recent 
RO readjudication of this claim in connection with the 
issuance of the January 2007 supplemental statement of the 
case.  The VCAA notices were therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the February 2005 and June 2006 
letters expressly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

An August 2005 letter from the RO informed the veteran that 
it had attempted to obtain his service records, but had 
learned that those records may be unavailable due to a fire 
at the National Personnel Records Center (NPRC) in 1973.  In 
September 2005, the RO received confirmation that the 
veteran's records were "fire-related" and unavailable.  A 
November 2005 "Formal Finding on the Unavailability of 
Service Medical Records" details the RO's appropriate 
efforts to obtain the service medical records.  The August 
2005 letter sent to the veteran advised him to obtain other 
forms of evidence to support his claim.  See Dixon v. 
Derwinski, 3 Vet.App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim). The RO asked the veteran to assist in 
reconstructing his service data by submitting additional 
information regarding his treatment during service. The 
August 2001 letter notified the veteran of alternative types 
of evidence to support his claims.

To the extent that the notice of alternative types of 
evidence may be deemed inadequate for any reason, the Board 
finds no prejudice in this case.  The veteran did actually 
submit witness statements in support of his claim, following 
the August 2005 letter.  Additionally, daily sick log reports 
referring to the veteran, as well as a pertinent service 
medical examination report associated with the veteran's 
separation from active duty service, have been obtained and 
associated with the claims-file.  There is no suggestion in 
the record that any additional sources of evidence have been 
left undeveloped.  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been timely notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in March 2006 
which directly explained how VA determines disability ratings 
and effective dates.  The March 2006 VCAA letter was 
effectively timely, as it was issued prior to the most recent 
readjudication of this case in connection with the issuance 
of the January 2007 supplemental statement of the case.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations to evaluate his 
claimed disabilities.  VA audiological examination reports 
dated March 2006 and August 2006 are of record.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issues on appeal.  
The Board notes that the veteran submitted a December 2006 
signed statement indicating that he had no additional 
evidence or information to submit.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

This case features the veteran's claims of entitlement to 
service connection for bilateral hearing loss and for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, 
VA's Under Secretary for Health determined that it was 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board again notes that the veteran's service records, 
except for a separation examination report and references to 
the veteran in a Daily Sick Report log, are apparently 
missing and appear to be destroyed or unobtainable.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 
Vet.App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet.App. 215 
(2005) [the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases].

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
The results of a VA audiological examinations in March 2006 
and August 2006 reveal auditory thresholds of greater than 40 
decibels for multiple of the relevant frequencies in each 
ear.  The veteran is also currently diagnosed with tinnitus, 
as confirmed in the March 2006 and August 2006 VA examination 
reports.  

The veteran contends that his current hearing loss and 
tinnitus are the result of acoustic trauma suffered in combat 
during service in World War II.  The record demonstrates the 
veteran served in  combat, including being awarded the Combat 
Infantrymen Badge.  In accordance with 38 U.S.C.A. § 1154(b), 
the Board accepts the veteran's lay testimony as sufficient 
to establish that he was exposed to significant acoustic 
trauma during service and that he experienced hearing loss 
and ringing in his ears during combat.  In this regard, the 
veteran's lay statements are sufficient to establish the 
occurrence of acoustic trauma during combat.  The Board 
further recognizes that the veteran has submitted several 
letters, dated July 2006, containing statements from fellow 
servicemen corroborating the veteran's account of the 
pertinent conditions of his combat experience.

Thus, the Board considers that the veteran has established 
that he currently suffers from hearing loss disability and 
tinnitus, and the veteran has established that he was exposed 
to acoustic trauma and experienced hearing loss and ringing 
in his ears in combat during service approximately six 
decades ago.  The essential question in this case, then, is 
whether the current hearing loss and current tinnitus are 
shown to be causally related to the acoustic trauma the 
veteran suffered in service approximately six decades ago.

However, the record provides no indication of hearing loss or 
tinnitus during service or for many years after discharge.  
The available service medical records are extremely limited 
and there is no contemporaneous evidence whatsoever 
indicating any chronic hearing problems or chronic tinnitus 
during the veteran's service.  The Board observes that the 
veteran's March 1946 service separation examination report 
expressly indicates that no ear abnormalities were clinically 
found, and the veteran's hearing was rated "15/15" 
bilaterally using the whispered voice test.  There is no 
indication that the veteran reported any symptoms of hearing 
loss or tinnitus at that time.  This suggests that neither 
the veteran nor a trained medical professional believed that 
the veteran suffered from a chronic disability of the ears at 
the time of his separation from service.  

The Board acknowledges, as is described in the March 2006 VA 
examination report, that the whispered voice test is "not 
considered a valid assessment of hearing."  Even accounting 
for the limited probative value of the whispered voice test, 
there is simply no contemporaneous suggestion of any 
complaints or detection of hearing loss or tinnitus in any 
available service medical records.  The March 2006 VA 
examiner expressly took the limited value of the whispered 
voice hearing test into account in drawing his conclusion 
that, nevertheless, there was no non-speculative basis in the 
evidence of record to allow him to medically identify a 
causal link between the veteran's service and his current 
hearing loss and tinnitus.

The record is silent as to any treatment or complaints of 
hearing loss or tinnitus prior to the veteran's filing of his 
hearing loss claim in January 2005, more than 58 years after 
separation from service.  This lengthy period without 
contemporaneous evidence of complaint or treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).  This gap in the evidence is most 
problematic in this case, because the absence of any 
indication of treatment or complaint for such an extended 
period weighs against finding a chronic symptomatology 
between the veteran's symptoms in service and his current 
disabilities.  As a result, the Board must turn to the 
medical evidence of record to determine if there is any 
evidence which may otherwise demonstrate a causal link 
between the veteran's military service and his current 
disabilities in this case.

The Board acknowledges the veteran's testimony, in his July 
2005 statement, to the effect that a military doctor told him 
that he had perforated eardrums in the Fall of 1945.  The 
Board notes, however, that there is no contemporaneous 
documentation of any such consultation or diagnosis.  The 
Board cannot rely upon the veteran's account of a doctors' 
medical diagnosis without corroborating consistent medical 
statements from the doctor.  The Board notes that the U.S. 
Court of Appeals for Veterans Claims has held that a lay 
person's statement about what a physician told him, i.e., 
"hearsay medical evidence," cannot constitute the medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence.'"  See Robinette v. Brown, 8 Vet.App. 69 
(1995).

The veteran was afforded VA audiological examinations in 
March 2006 and August 2006 in association with these claims 
on appeal.  Both examiners were asked to provide an opinion 
as to whether it was at least as likely as not that the 
veteran's current disabilities are causally related to his 
military service.   After examination of the veteran and 
review of the evidence in the claims folder, and accepting 
the veteran's own account of significant in-service acoustic 
trauma and non-service acoustic trauma, both examiners made 
the same assessment.  They both expressed that it was not 
possible to provide an opinion regarding any probability of a 
link between the current disabilities and the veteran's in-
service noise exposure without resorting to speculation.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility. See 38 C.F.R. 
§ 3.102.

The March 2006 VA examination report acknowledges that the 
veteran "has a history of combat service" and the report 
considers the veteran's own description of the acoustic 
trauma he experienced during service.  Even accounting for 
this, however, the report concludes that "The existing 
evidence is insufficient to render the requested opinion 
without resorting to speculation."  This is because the 
veteran has "a history of civilian noise exposure" and 
"There is no documented reference to hearing loss until his 
11-15-05 audiological evaluation...."

The August 2006 VA examination report also acknowledges the 
veteran's "military noise exposure" and considers the 
veteran's own description of the acoustic trauma he 
experienced in combat.  This report also acknowledges that 
the veteran describes that he experienced symptoms of hearing 
loss and ringing in his ears during service.  However, the 
audiologist explains that the veteran also describes 
"civilian noise exposure to farming equipment and hunting 
all his life."  The examiner also notes that the "Veteran's 
only hearing test following service was in 2005, almost 60 
years later."  Upon consideration of the available evidence 
and information, the audiologist further explained that 
"Without benefit of audiometrics at enlistment and again at 
discharge, determining causation or severity of hearing loss 
as a result of military noise exposure is virtually 
impossible."  The audiologist's report concludes that "The 
examiner cannot give an opinion as to whether or not hearing 
loss or tinnitus is related to military noise exposure 
without resorting to mere speculation."

The Board notes that the veteran has submitted a November 
2005 private audiological examination report, but this report 
contains no medical opinion addressing the likely etiology of 
hearing loss or tinnitus.  Thus, the only pertinent medical 
opinions of record indicate that, even considering that the 
veteran was exposed to the acoustic trauma in the combat he 
has described, no link between the combat acoustic trauma and 
the veteran's current hearing loss and tinnitus disabilities 
can be found without resorting to speculation.

The veteran has argued, including in his November 2006 
correspondence, that the examination reports "cannot make an 
opinion" and "without an opinion the benefit of the doubt 
should go to the Veteran."  The Board has considered the 
veteran's contention, and carefully reviewed the evidence in 
this case to afford the veteran's claims with every 
consideration.  However, the Board observes that the VA 
examination requests in this case both asked the examiners 
the evaluated the etiology of the veteran's disabilities and 
determine if the disabilities were 'at least as likely as 
not' related to his military service.  In light of the clear 
instructions of both the February 2006 and August 2006 VA 
examination requests, the Board is compelled to read the 
March 2006 and August 2006 VA examination reports as finding 
that speculation would be required to indicate that the 
veteran's disabilities are even as likely as not related to 
his military service.  The Board once again emphasizes that 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

Also, both examiners responded with an appropriate accounting 
of the available evidence.  Both determined that the 
available evidence did not permit a finding that the current 
disabilities are at least as likely as not causally linked to 
service without resort to speculation.  Under these 
circumstances, there is no basis in the record for finding 
the opinions offered by the March 2006 and August 2006 VA 
examiners to be inadequate in this case, and there is no 
basis for otherwise finding that the veteran's hearing loss 
and tinnitus are causally related to service.

The Board acknowledges that, by advancing this claim, the 
veteran himself is asserting that his current hearing loss 
and tinnitus are causally linked to his service.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  In any 
event, the Board finds that the medical opinions offered by 
the trained audiology specialists, in consideration of the 
evidence in the claims folder, carry more probative weight 
than the veteran's impressions in addressing the question of 
medical causation in this case.

To summarize, the March 2006 and August 2006 VA examination 
reports do not support the veteran's claim; they do not 
support a finding that there is a causal link between the 
current disabilities and the veteran's service.  The Board is 
presented with an evidentiary record which does not show 
chronic hearing loss or tinnitus during service or for nearly 
six decades following service.  The gap in contemporaneous 
evidence weighs against a finding of chronicity, and the 
medical opinions of record both indicate that there is no 
non-speculative basis for finding a causal link between the 
current hearing loss with tinnitus and the acoustic trauma 
during service.  The Board finds that the evidence against 
the claim has greater probative and persuasive weight than 
the veteran's hindsight lay testimony regarding his 
symptomatology over the approximately six decade period and 
his lay assertions of an etiological link between the current 
disabilities and service.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hearing loss and tinnitus.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). 

While the Board understands the contentions advanced in this 
case, the Board may not engage in its own medical analysis 
and, thus, may not reach the specific medical conclusions 
suggested by the veteran.  Colvin v. Derwinski, 1 Vet.App. 
171 (1991).  The Board must rely upon the conclusions of 
medical experts regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


